Citation Nr: 9903574	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for hypokalemia.

2.  Entitlement to service connection for hypophosphatemia.

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to service connection for fatigue, as a 
manifestation of an undiagnosed illness.

5.  Entitlement to service connection for gastrointestinal 
symptoms, as manifestations of an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1988 to 
March 1992, which included service in Southwest Asia from 
August 15, 1990 to March 21, 1991.

As an initial matter, the Board of Veterans' Appeals (Board) 
must clarify the issues which it has determined to be on 
appeal.  By a June 1995 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, denied service connection for hypokalemia and 
also denied service connection for hypophosphatemia.  In his 
June 1995 notice of disagreement, the veteran indicated that 
he believed his hypokalemia and hypophosphatemia were 
actually symptoms of chronic fatigue syndrome, apparently 
arising from his service in the Gulf War.  Nevertheless, the 
RO issued a statement of the case concerning service 
connection for hypokalemia and service connection for 
hypophosphatemia in July 1995.  The veteran submitted a 
substantive appeal on these two claims in August 1995.  

However, in an August 1995 written statement, the veteran 
reasserted his claim that hypokalemia and hypophosphatemia 
were actually symptoms of chronic fatigue syndrome.  By an 
August 1997 rating decision, the RO denied service connection 
for chronic fatigue syndrome manifested as hypokalemia and 
hypophosphatemia, and also denied service connection for 
digestive problems due to an undiagnosed illness under 
38 C.F.R. § 3.317 (1998).  The RO referenced both these 
issues in an August 1997 supplemental statement of the case, 
and the veteran perfected his appeal concerning these two 
issues in a written statement filed in October 1997. 

In March 1998, the veteran submitted two Appeal Clarification 
Forms, in which he indicated that he was seeking service 
connection for chronic fatigue syndrome and for a digestive 
condition due to an undiagnosed illness.  Upon review of the 
claims file, it appears that the veteran is seeking service 
connection for chronic fatigue, either on a direct basis or 
as a manifestation of an undiagnosed illness, and that he is 
also seeking service connection for gastrointestinal 
symptoms, but only as manifestations of an undiagnosed 
illness.  However, as outlined above, the veteran has also 
(technically) perfected appeals concerning the issues of 
service connection for hypokalemia and service connection for 
hypophosphatemia.  

For purposes of clarity and to properly adjudicate the 
veteran's perfected claims, the Board therefore finds it 
necessary to redesignate the issues on appeal as follows:  
(1) entitlement to service connection for hypokalemia; (2) 
entitlement to service connection for hypophosphatemia; (3) 
entitlement to service connection for chronic fatigue on a 
direct basis; (4) entitlement to service connection for 
fatigue, as a manifestation of an undiagnosed illness; and 
(5) entitlement to service connection for gastrointestinal 
symptoms, as manifestations of an undiagnosed illness.  The 
first three issues are discussed in the decision section 
below, while the remaining two issues are discussed in the 
Remand section.


FINDINGS OF FACT

1.  Hypokalemia is a laboratory finding of an abnormally low 
level of potassium in the blood and is not a disability for 
VA compensation purposes.

2.  Hypophosphatemia is a laboratory finding of an abnormally 
low level of phosphates in the blood and is not a disability 
for VA compensation purposes.

3.  There is no competent medical evidence linking the 
veteran's current chronic fatigue syndrome to his military 
service or to reported continuity of postservice 
symptomatology.

4.  The veteran's claim of entitlement to service connection 
for chronic fatigue syndrome is not plausible.




CONCLUSIONS OF LAW

1.  There is no legal entitlement to service connection for 
hypokalemia.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

2.  There is no legal entitlement to service connection for 
hypophosphatemia.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

3.  The claim of entitlement to service connection for 
chronic fatigue syndrome is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that in October 1987, the 
veteran underwent an enlistment examination for VA purposes.  
Prior to the examination, the veteran denied any history of 
fever, swollen or painful joints, frequent or severe 
headache, dizziness or fainting spells, leg cramps, 
arthritis, rheumatism or bursitis, lameness, painful or 
"trick" shoulder or elbow, recurrent back pain, "trick" or 
locked knee, foot trouble, neuritis, frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  Upon examination, 
the veteran's upper extremities, feet, lower extremities, 
spine and "other musculoskeletal" were normal, as were the 
neurologic and psychiatric examinations.  

In April 1988, the veteran sought treatment after complaining 
of "emotional problems" for the prior week.  He stated that 
stress was recurring from childhood.  The veteran would get 
very nervous and tearful when being screamed at.  Apparently 
he had undergone twice-monthly counseling from ages 7 to 13.  
The principles of basic training were reviewed with the 
veteran, and he was encouraged to try his best.  The veteran 
was to return if he had any more problems.  Subsequently in 
April 1988, the veteran sought treatment for a twisted left 
knee.  In May 1988, the veteran sought treatment for a 
painful left elbow, after he had apparently fell against his 
rack the day before.  The veteran was assessed as having rule 
out contusion.  

In January 1989, the veteran was seen in a regimental aid 
station complaining of lower back pain for the prior thirty 
minutes.  The veteran described it as a dull pain with 
occasional sharp pains when turning left.  The veteran 
initially denied any prior history of back pains, but later 
stated that he had had trouble with pressure-like pain in his 
lower back for the prior four months.  The veteran stated 
that every now and then he got the feeling like someone was 
pushing on his lower back.  Following an examination, the 
veteran was assessed as having muscle strain versus low back 
pain.  

The veteran continued to seek treatment for this condition 
the next day and in February 1989.  A bone scan of the lumbar 
spine conducted in February 1989 was normal.  

The veteran underwent a consultation examination in March 
1989, although he reported to the physician that his back 
pain had resolved completely.  It was noted that the veteran 
may have strained his back while moving wall lockers, and 
this was exacerbated by a five mile "death run."  At the 
time of the examination, the veteran had no symptoms of 
numbness, bowel/bladder dysfunction or night pain.  His 
posture was normal, as was range of motion and a neurological 
examination.  

In March 1989, the veteran sought outpatient treatment for 
what was assessed as rule out possible viral syndrome.  His 
symptoms included sinus congestion and resolving diarrhea.  
In June 1990, the veteran sought treatment for bilateral foot 
pain in the plantar region.  There was no history of trauma 
or past history of podiatry problems.  The veteran continued 
to seek treatment for bilateral foot pain subsequently in 
June 1990.  

The veteran's service medical records also indicate that he 
was treated for pneumonia in January 1992.  In February 1992, 
the veteran complained that whenever he blew his nose, he 
would bring up "white and slimy" material.  He reported 
having headache and an occasional non-productive cough.  The 
veteran also had left rib pain.  He denied any night sweats, 
fever or chills.  Following an examination, the veteran was 
assessed as having sinusitis and musculoskeletal pain 
secondary to cough.  The veteran continued to seek treatment 
for this condition in February 1992.  

An entry in the service medical records dated in March 1992 
indicates that the veteran was examined and found physically 
qualified for separation.  The veteran's service medical 
records do not reflect treatment for hypokalemia or 
hypophosphatemia. 

In April 1995, the veteran submitted a claim concerning 
service connection for hypokalemia secondary to periodic 
paralysis and hypophosphatemia with urinary phosphate leak.  
He indicated that he had been hospitalized for these 
conditions in June 1994.  

In May 1995, medical records from the VA Medical Center 
(VAMC) in Clarksburg, West Virginia, were associated with the 
claims file.  These records reflect that in June 1994, the 
veteran was admitted in an emergency room setting with a 
complaint of not being able to move his legs.  He stated that 
he had been outside in the hot sun for the prior few days and 
had been sweating a lot.  He denied shortness of breath, 
chest pain, fever, diarrhea or vomiting.  He stated that he 
had gone to sleep on a couch the night prior to admission and 
when he awakened the next morning, he felt weak all over and 
could not move his legs.  His mother called the emergency 
room and he was told to come in.  The veteran stated that he 
had experienced something similar to this the prior August, 
with weakness which was resolved totally within two to three 
days of bed rest.  The veteran had no history of thyroid or 
other health problems.  He denied numbness or tingling 
anywhere in his legs or arms.  He reported pain in his legs 
when he tried to move them.  The veteran had no significant 
past medical history and was on no medications upon 
admission.  

The physician's impression upon admission was hypokalemia and 
hypophosphatemia.  The veteran was given a regular diet and 
supplements of phosphate and potassium.  His recovery was 
quick and the veteran was discharged the following day with 
the following diagnoses: hypokalemia, uncertain etiology; 
hypophosphatemia, uncertain etiology.  During an outpatient 
visit in late June 1994, it was noted that the veteran had 
been feeling tired since June 1991, after he had returned 
from Saudi oil fields.  The remaining VAMC records reflect 
that the veteran continued to seek outpatient treatment for 
hypokalemia, hypophosphatemia and weakness through 1994 and 
up to March 1995.   

By a June 1995 rating decision, the RO denied service 
connection for hypokalemia and for hypophosphatemia.  

In a written statement filed in August 1995, the veteran 
indicated that he was seeking service connection for chronic 
fatigue syndrome, which was allegedly causing problems with 
his potassium levels.  

In a separate Form 9 filed in August 1995, the veteran again 
indicated his belief that abnormal laboratory findings were 
the result of his chronic fatigue syndrome.

In September 1995, additional records from the Clarksburg 
VAMC were associated with the claims file.  These records 
reflect that in July 1995, the veteran sought outpatient 
treatment after complaining of muscle soreness and feeling 
drained.  Following an examination, the veteran was diagnosed 
as having a history of hypokalemia.  The veteran's condition 
was noted to have improved during an outpatient visit 
subsequently in July 1995.  The veteran sought outpatient for 
ankle pain in August 1995.    

The veteran underwent a stomach examination for VA purposes 
in October 1995.  It was noted that upon testing, the 
veteran's potassium was 4.1 mmol/L, with the range of normal 
values being from 3.5 to 5 mmol/L.  

The veteran also underwent a post-traumatic stress disorder 
(PTSD) examination in October 1995.  He told the examiner, in 
part, that for the prior year or so, he had been suffering 
from general weakness, that he was still taking medications, 
and that he was still feeling weak.  Upon examination, the 
veteran was noted to be neat and tidy in appearance.  He was 
alert, cooperative, coherent, relevant, appropriate and very 
pleasant.  No delusions could be elicited.  He denied any 
hallucinatory experiences and he was not depressed.  The 
veteran denied suicidal or homicidal ideas and denied any 
problems at home, work or with his girlfriend.  His sensorium 
was clear.  The veteran denied any problem with sleeping and 
his appetite was fair.  

In August 1996, four written statements from friends of the 
veteran were associated with the claims file.  In one 
statement, a friend of the veteran wrote that she had known 
him since he was very young.  The veteran did odd jobs for 
this friend, including cutting grass over an area 
approximately eight to ten city blocks.  At that time, he was 
very strong and healthy, and the heat did not bother him.  
The veteran was very trim with "much, much" energy.  
According to this friend, when the veteran came back from the 
Gulf War, he was so weak that he could no longer cut her 
grass.  He could no longer take the heat and also gained 
weight.  This friend speculated that something from the Gulf 
War, perhaps the veteran's inhalation of black smoke, had 
turned him into a totally different person from the one she 
had known.    

Another friend wrote that in June 1994, the veteran was 
unable to move his legs and too weak to hold himself up.  He 
was taken by emergency service to the VA hospital as a 
result.  This friend wrote that prior to entering the 
military the veteran was very thin and active.  Since his 
return from the Gulf War, this friend had noticed that the 
veteran had gained a lot of weight and was not as active as 
he used to be.

Another friend wrote that he had known the veteran since high 
school, and that the veteran always seemed to be in control 
of his mental ability.  At the time of high school, the 
veteran was about 175 to 180 lbs. and very physically fit.  
After serving in the Gulf War, the veteran's weight increased 
to 274 lbs. over a six month period.  This friend noticed 
that the veteran could not get around in the heat because it 
made him very weak.  This friend stated his belief that 
chemicals to which the veteran had been exposed were the 
cause of his weight increase.  

Another "very close" friend of the veteran wrote that the 
veteran's physical appearance had changed since she had known 
him.  This friend also noted the veteran's weakness and 
weight gain since the Gulf War.  

The veteran underwent a systemic conditions examination for 
VA purposes in September 1996.  He gave a history of weakness 
and fatigue that had been gradually worsening since April 
1991, when he returned from the Gulf.  Since that time he had 
been feeling weak and exhausted and did not have any energy 
to do anything.  Currently, the veteran was in a desk job, 
which also made him tired.  His symptoms had gradually been 
worsening in the prior few years.  Upon examination, the 
veteran was alert, cooperative and in no acute distress.  The 
physical examination did not reveal any abnormal findings.  
The examination report does not indicate any findings of 
hypokalemia or hypophosphatemia, although the examiner did 
include the following text in the examination report:  

I was asked to establish the presence of 
chronic fatigue syndrome.  Chronic 
fatigue syndrome is the diagnosis made 
only on symptomatology and by excluding 
other conditions.  I do not see any other 
physical condition that could give rise 
to these symptoms in this veteran.  
According to the history and physical 
examination it is reasonable to conclude 
that the veteran is suffering from 
chronic fatigue syndrome.  Unfortunately 
this diagnosis has to be made on the 
basis of subjective symptoms and by 
excluding any other condition which can 
produce the above symptomatology.  

In June 1997, additional records from the Clarksburg VAMC 
were associated with the claims file.  These records reflect 
that the veteran sought continued outpatient treatment for 
hypokalemia and hypophosphatemia, and symptoms such as foot 
and ankle pain, leg aches, dizzy spells, back pain, right arm 
pain and "profound weakness," from November 1995 through 
June 1997. 

By an August 1997 rating decision, the RO, in pertinent part, 
denied service connection for chronic fatigue syndrome 
manifested as hypokalemia and hypophosphatemia. 

In October 1997, the veteran's mother submitted a written 
statement.  In this statement, the veteran's mother asserted 
that prior to service, the veteran was healthy and energetic 
and was able to work long hours cutting grass and doing all 
kinds of manual labor.  The veteran would walk or ride his 
bike for two to five miles, pulling his mower behind him.  He 
worked around the house and ran errands for neighbors, 
sometimes until late in the evening.  When the veteran came 
home for a short leave before going to Saudi Arabia in August 
1990, he was in great shape.  When the veteran returned home 
in March 1991 after having been in the Gulf War, he had 
"flu-like" symptoms and was very tired.  He was given leave 
in April 1991 and spent most of that time doing nothing much 
but resting and complaining of being tired and short of 
breath.  When he returned to base, he was treated and placed 
on light duty.  He came home in December 1991 suffering the 
same symptoms as before.  When he returned to the base he was 
treated for pneumonia and was on light duty until his 
discharge in March 1992.  

The veteran's mother stated that when the veteran returned 
home he tried to regain his strength and to lose the weight 
he had gained due to illness and lack of exercise.  He would 
try to walk around the block and came home worn out and 
barely able to breathe.  She took him to a clinic where the 
doctor told the veteran that he was suffering from asthma.  
However, when the veteran was seen at the VA hospital in 
Clarksburg, they reported that he did not have asthma and 
they did not know what was causing the fatigue and shortness 
of breath.  However, it was suggested that the veteran lose 
weight.  He tried watching his diet and using an exercise 
machine with very little success.  In the months that 
followed, the veteran battled with a cough and was on 
medication for the same.  The spring brought a little 
improvement, but in August 1993, he went to Charleston, West 
Virginia, to test for the state police academy and had his 
first episode of muscle weakness.  The veteran failed the 
physical fitness test for the state police.  He had done 
alright until it came to running.  Upon really exerting 
himself, the veteran became very tired and unable to breath 
properly. 

On his way home from the test, the veteran called saying he 
was having a lot of weakness in his arms and legs.  When he 
got home he had to drag himself from his car across the yard 
and into the house, where he remained in bed for a day and a 
half.  He went to the VA Hospital and was told it was just 
muscle fatigue and to watch his diet, and not to stay out in 
the sun too long.  This continued on and off until June 1994, 
when he was rushed to the VA Hospital by ambulance, unable to 
walk and with weakness in his arms.  A blood test apparently 
revealed that the veteran's electrolytes were so low that he 
could have suffered heart failure if he had not been rushed 
to the hospital.  The veteran was started on intravenous 
doses of phosphorus and potassium, and he was in the hospital 
for two days.  He was placed on two medications and sent 
home.  The veteran was still taking these medications three 
years later and was unable to do without them.  This 
condition kept him from doing strenuous labor or activities.  
He had to avoid getting too hot or overdoing anything which 
would over-exert himself.

According to the veteran's mother, there was no known cure 
for the veteran's condition, which occurred most commonly in 
horses and was actually rare in humans.  The veteran was 
apparently told by physicians that he most likely contracted 
it through a serum made from horses or from tainted horse 
meat.  In the opinion of the veteran's mother, he was likely 
exposed to one or the other during service.    

Subsequently in October 1997, additional medical records from 
the Clarksburg VAMC were associated with the claims file.  
These documents include many records duplicative of those 
summarized above and also reflect, in pertinent part, 
continued outpatient treatment of the veteran for 
hypophosphatemia and weakness in August 1997.

In November 1997, medical records from West Virginia 
University Hospital in Morgantown, West Virginia, were 
associated with the claims file.  These records reflect 
treatment of the veteran in an emergency room setting in June 
1997 for lower extremity cramping likely secondary to mild 
hypokalemia.  

In December 1997 and March 1998, additional medical records 
from the Clarksburg VAMC were associated with the claims 
file.  These records reflect continued outpatient treatment 
of the veteran for hypokalemia, hypophosphatemia, and 
symptoms such as a "strange feeling" in the veteran's legs, 
dizziness and weakness from November 1997 through February 
1998.  

II.  Analysis

1.  Service connection for hypokalemia and for 
hypophosphatemia

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  A disease is defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system (or combination 
thereof) of the body that is manifested by a characteristic 
set of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  Dorland's Illustrated 
Medical Dictionary, 478 (28th ed. 1994).  As noted in the 
definition, a disease entity is composed of symptoms and 
signs.  

In this case, the Board does not need to reach the question 
whether or not the veteran's claims for service connection 
for hypokalemia and hypophosphatemia are well-grounded 
because the law is dispositive.  Although postservice medical 
records confirm the presence of hypokalemia and 
hypophosphatemia, these findings are not injuries or diseases 
for the purpose of determining entitlement to compensation 
benefits.  While the veteran has abnormal laboratory findings 
of hypokalemia and hypophosphatemia, these have not been 
attributed to any known disease for which compensation may be 
granted under the provisions of 38 U.S.C.A. §§ 1110 and 1131 
(West 1991).  In this regard, hypokalemia is "abnormally low 
potassium concentration in the blood."  Dorland's Medical 
Dictionary at 807 (28th edition, 1994).  Hypophosphatemia is 
"an abnormally decreased amount of phosphates in the 
blood."  Id. at 808.  As these laboratory findings do not 
represent a disease as such, it follows that service 
connection may not be granted.

2.  Service connection for chronic fatigue syndrome

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well-grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim; that is a claim 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained below, the Board finds 
that the veteran has not presented a well-grounded claim of 
entitlement to service connection for chronic fatigue 
syndrome.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well-
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well-
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

While the service medical records show the veteran was 
treated for knee and elbow problems, back pain, possible 
viral syndrome and pneumonia, he has submitted no competent 
medical evidence to establish a nexus between any chronic 
fatigue syndrome and his service (See Caluza) or any current 
disability and post service complaints of weakness, fatigue, 
muscle ache or joint pain.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  The lay evidence in the form of written 
statements (including those from the veteran, his mother and 
his friends) do not constitute probative evidence sufficient 
to connect any current disability with service or postservice 
symptoms.  When the question involved does not lie within the 
range of common experience or common knowledge, but requires 
special experience or special knowledge, then the opinion of 
a witness skilled in the particular science, art, or trade is 
needed to establish a well-grounded claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the VA examiner 
diagnosed the veteran as having chronic fatigue syndrome, he 
did not provide the required nexus opinion specifically 
relating the diagnosis with the veteran's continuity of 
symptomatology.  Accordingly, the veteran' s having failed to 
present evidence of a plausible claim for entitlement to 
service connection for chronic fatigue syndrome, that claim 
must be denied as not being well-grounded.  


ORDER

Entitlement to service connection for hypokalemia is denied.

Entitlement to service connection for hypophosphatemia is 
denied.

As a well-grounded claim has not been presented, entitlement 
to service connection for chronic fatigue syndrome is denied.


REMAND

The veteran essentially contends that he is entitled to 
service connection for fatigue and gastrointestinal symptoms, 
as manifestations of an undiagnosed illness. 

The Board first notes that the veteran's service medical 
records contain thorough documentation of the veteran's 
entrance examination, conducted on October 27, 1987.  These 
records include a Report of Medical History and a Report of 
Medical Examination.  The veteran's service medical records 
also include a chronological record of medical care which 
contains one sentence indicating that he was examined on 
March 25, 1992, and found physically qualified for 
separation.  However, the service medical records folder does 
not contain a copy of the actual examination report (assuming 
it exists), or any other records relating to the veteran's 
separation examination.  The various rating actions issued by 
the RO following the veteran's claims do not specifically 
reference the separation examination report, so it appears 
that the report (if it exists) was never actually included in 
the service medical records.  This separation examination 
report (and any related documentation), if existent, would be 
quite relevant to the veteran's claims, as it would reflect 
any objective evidence of disability shortly before his 
discharge.  The RO should attempt to obtain the veteran's 
separation examination report and any other related 
documentation (if existent), and associate it with the claims 
file.  

The Board also finds that new examinations are necessary in 
relation to the veteran's claims concerning an undiagnosed 
illness.  Under the provisions of VBA Circular 20-92-29 
(Revised July 2, 1997), the RO is required in claims alleging 
disability from exposure to environmental agents while in the 
Persian Gulf to "undertake all required development action, 
including requesting a VA general medical examination."  
Other specialist examinations are to be ordered as 
appropriate.  

VBA All-Stations Letter 98-17 (2/26/98) contains the 
mandatory guidelines for disability examinations of Gulf War 
veterans, as outlined in a memorandum dated February 6, 1998.  
Generally, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should identify all diagnosed conditions arising 
from the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.

While the veteran was examined for VA purposes in October 
1995 and September 1996, the Board finds these examinations 
insufficient to meet the requirements of the mandatory 
guidelines for Gulf War disability examinations.  For 
example, following a stomach examination for VA purposes in 
October 1995, the VA examiner diagnosed the veteran as having 
a stomach condition by history and possible lactose 
intolerance.  While the examiner did describe the veteran's 
symptoms in the examination report, it remains unclear 
whether or not the examiner considered those symptoms as 
resulting from a specific, diagnosable gastrointestinal 
disorder, or from an undiagnosed illness.  Likewise, in the 
report discussing the September 1996 examination for VA 
purposes, the examiner did not appear to consider whether the 
veteran's weakness and fatigue were manifestations of an 
undiagnosed illness, rather than symptoms of chronic fatigue 
syndrome.  The Board therefore finds that a new examination 
for VA purposes (as detailed below) is necessary to fulfill 
the mandatory guidelines of VBA All-Stations Letter 98-17 
(2/26/98).  

The Board further notes that in September 1996, the RO issued 
a letter to the veteran advising, in part, that he could 
submit evidence indicating that he had an undiagnosed illness 
which began either during active service in the Southwest 
Asia theater of operations or within two years thereafter.  
However, in April 1997, the VA published a new rule, 
effective retroactively to November 2, 1994, to expand the 
period within which disabilities resulting from undiagnosed 
illnesses suffered by Gulf War veterans must become manifest 
to a compensable degree in order for entitlement for 
compensation to be established.  The presumptive period was 
expanded to December 31, 2001.  62 Fed. Reg. 23,139 (April 
29, 1997).  The RO should issue a new development letter to 
the veteran, reflecting this change in the presumptive 
period. 

In a written statement associated with the claims file in 
October 1997, the veteran's mother indicated that the veteran 
may have sought treatment at the Clarksburg VAMC prior to 
June 1994.  Yet the claims file only contains medical records 
from this facility beginning in June 1994.  The RO should 
request from the Clarksburg VAMC any treatment and/or 
hospitalization records relating to the veteran dated from 
March 1991 through June 1994.  In her statement, the 
veteran's mother also indicated that the veteran had obtained 
treatment from "Fairmont Clinic."  These records do not 
appear to be included in the claims file and the RO should 
obtain them, as well as any other relevant treatment records 
dated prior to June 1994.  The most recent treatment records 
concerning the veteran were associated with the claims file 
in March 1998.  To ensure that the veteran's claims will 
receive a fully informed evaluation, clinical data relating 
to the veteran obtained since March 1998 should also be 
acquired and reviewed.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should request a copy of the 
March 25, 1992, separation examination 
report from the National Personnel 
Records Center in St. Louis, Missouri, 
and/or any other appropriate sources.  
All attempts to obtain the March 1992 
separation examination report (and/or 
related records) should be documented in 
the file.  If documentation relating to 
the veteran's March 1992 separation 
examination cannot be obtained from these 
or any other indicated sources, it should 
be so noted in the claims file.  All 
records obtained should be associated 
with the claims file.

2.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file. 

3.  The RO should also obtain the names 
and addresses of all medical care 
providers, if any, who treated the 
veteran postservice for complaints 
related to fatigue and/or 
gastrointestinal symptoms prior to June 
1994 and subsequent to March 1998.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file.  These should include any 
such records from the "Fairmont Clinic" 
referenced by the veteran's mother in her 
written statement.

4.  Any pertinent VA medical records 
documenting treatment of the veteran for 
fatigue and/or gastrointestinal symptoms 
postservice, prior to June 1994 and 
subsequent to March 1998, which have not 
already been associated with the claims 
file, should be obtained and made of 
record.  These should include any such 
records from the Clarksburg VAMC.  

5.  Following completion of the above 
development, the veteran should be 
afforded a VA examination conforming to 
the criteria for conducting Gulf War 
examinations as contained in VBA All-
Stations Letter 98-17 (2/26/98).  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner.  The importance of appearing 
for the examinations and the consequences 
of his failure to do so should be made 
known to the veteran.

(a)  The examiner should thoroughly 
review the claims file prior to the 
examination.

(b)  The examiner should note and 
detail all reported gastrointestinal 
symptoms and symptoms of fatigue.  

(c)  The examiner should conduct a 
comprehensive general medical 
examination, following the AMIE 
General Medical Examination 
worksheet.  Provide details about 
the onset, frequency, duration, and 
severity of all complaints relating 
to fatigue and/or gastrointestinal 
symptoms and state what precipitates 
and what relieves them.

(d)  The examiner should list all 
diagnosed conditions and state which 
gastrointestinal symptoms and/or 
symptoms of fatigue, abnormal 
physical findings, and abnormal 
laboratory test results are 
associated with each condition.  If 
all gastrointestinal symptoms and/or 
symptoms of fatigue, abnormal 
physical findings, and abnormal 
laboratory test results are 
associated with a diagnosed 
condition, additional specialist 
examinations for diagnostic purposes 
are not needed.  Symptom-based 
"diagnoses" such as (but not 
limited to) myalgia, arthralgia, 
headache, and diarrhea, are not 
considered as diagnosed conditions 
for compensation purposes.  

(e)  However, if there are 
gastrointestinal symptoms and 
symptoms of fatigue, abnormal 
physical findings, or abnormal 
laboratory test results that have 
not been determined to be part of a 
known clinical diagnosis, further 
specialist examinations will be 
required to address these findings.  
These should be ordered by the 
general medical examiner.  The 
veteran should be properly notified 
of the need to appear for the 
examinations and the consequences of 
his failure to appear.  
Documentation of such notification 
to him of the date and place of the 
examination and the consequences for 
his failure to do so should be 
included in the claims folder.

(f)  In such instances, the examiner 
should provide the specialist with 
all examination reports and test 
results.  Specify the 
gastrointestinal symptoms and/or 
symptoms of fatigue, abnormal 
physical findings, and abnormal 
laboratory test results that have 
not been attributed to a known 
clinical diagnosis.  Request that 
the specialist determine which of 
these, if any, can be attributed to 
this veteran to a known clinical 
diagnosis and which, if any, cannot 
be attributed in this veteran to a 
known clinical diagnosis.

(g)  After the specialists' 
examinations have been completed, 
and all laboratory test results 
received, the examiner should make a 
final report providing a list of 
diagnosed conditions.  Separately 
list all gastrointestinal symptoms 
and/or symptoms of fatigue, abnormal 
physical findings, and abnormal 
laboratory test results that cannot 
be attributed to a known clinical 
diagnosis.  Reconcile all 
differences among the examiners, by 
consultation or workgroup as 
necessary, before the examination is 
returned to the RO.    

(h)  NOTE: The examiner should also 
specifically determine if the 
veteran has lactose intolerance by 
appropriate diagnostic study.  

(i)  If the diagnosis of lactose 
intolerance is confirmed, the 
examiner should express an opinion 
as to whether it is at least as 
likely as not that the veteran's 
gastrointestinal symptoms are 
attributable to this known 
diagnostic entity.  If the examiner 
disagrees with any opinions 
contained in the report of the 
October 1995 VA stomach examination, 
he or she should give the reasons 
for any disagreement.

6.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
regarding the issues of entitlement to 
service connection for fatigue, as a 
manifestation of an undiagnosed illness 
and entitlement to service connection for 
gastrointestinal symptoms, as 
manifestations of an undiagnosed illness, 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
This should include citation to 38 C.F.R. 
§ 3.655 if he fails to appear for any 
examination.  If he fails to appear for 
any examination, the record must document 
that he received appropriate notice at 
his latest address of record.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
records and medical information.  No inference should be 
drawn regarding the final disposition of the veteran's claims 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

